United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST
OFFICE, Winter Haven, FL, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1258
Issued: December 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2013 appellant, through his attorney, filed a timely appeal of an April 25,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member.
FACTUAL HISTORY
This case has previously been before the Board on appeal. On May 6, 2004 appellant,
then a 57-year-old group leader/custodian, sustained a lumbar sprain while mopping the
employing establishment’s front lobby floor. OWCP accepted his claim for aggravation of a
1

5 U.S.C. § 8101 et seq.

herniated disc at L2-3 and L3-4. Appellant requested a schedule award on June 10, 2009. By
decision dated August 18, 2009, OWCP granted him a schedule award for eight percent left leg
impairment. Appellant requested reconsideration noting that his physician, Dr. Rodolfo D.
Eichberg, a Board-certified physiatrist, had supported sexual dysfunction as a result of the
employment injury in his July 21, 2009 report. Dr. Eichberg stated that appellant’s sexual
dysfunction was neurogenic and based on the same nerve roots causing his sciatic dysfunction.
He opined that appellant had class 3 sexual dysfunction based on Table 13-15 at page 388 of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment.2 OWCP denied this claim on September 3, 2009 and appellant appealed this
decision of the Board. In an August 13, 2010 decision,3 the Board found that appellant had no
more than eight percent impairment of his left leg. The Board also found that OWCP
erroneously rejected the rating regarding penile impairment on the basis that a sexual
dysfunction condition had not been accepted. The Board remanded the case for OWCP to
undertake further development of appellant’s claim for penile impairment and refer the case to
the medical adviser for an opinion as to whether the medical evidence establishes that appellant’s
sexual dysfunction was related to his accepted lumbar spine condition and if so to determine an
appropriate impairment percentage based on the A.M.A., Guides and OWCP’s procedures.
By decision dated September 20, 2010, OWCP denied appellant’s claim for sexual
dysfunction as causally related to his accepted back condition and for a schedule award for
penile impairment finding the weight of the medical evidence was with the medical adviser.
Appellant appealed this decision to the Board. In a decision dated July 12, 2011, the Board
found that there was an unresolved conflict of medical opinion evidence between appellant’s
physician, Dr. Eichberg, and OWCP’s medical adviser on the issue of whether appellant’s sexual
dysfunction was causally related to his accepted employment injury.4 The facts of the case as set
forth in the Board’s prior decisions are adopted herein by reference.
On November 28, 2011 OWCP referred appellant for an impartial medical examination
with Dr. Stephen F. Dobkin, a Board-certified urologist. In a letter dated July 9, 2012, it stated
that Dr. Dobkin had not submitted a report because he had begun a doctor-patient relationship
with appellant. OWCP stated that appellant would be referred to a new impartial medical
examiner.
Appellant underwent a magnetic resonance imaging (MRI) scan of his lumbar spine on
July 26, 2011 which demonstrated degenerative disc disease from L1-2 through L4-5 as mild
spinal stenosis at L1-2, moderate-to-severe spinal stenosis at L2-3 with facet arthropathy as well
as L3-4 and L4-5 bulging discs with severe spinal stenosis and foraminal encroachment. On
April 2, 2012 appellant’s physician, Dr. Saqib Khan, Board-certified in anesthesiology, critical

2

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
3

Docket No. 09-2301 (issued August 13, 2010).

4

Docket No. 10-2375 (issued July 12, 2011).

2

care and pain medicine, noted that appellant had severe back pain and wanted to have back
surgery. In a report dated July 6, 2012, Dr. Khan stated that appellant had increased pain levels.
Dr. Eberto Pineiro, a Board-certified neurologist, completed a report on July 18, 2012
and found that appellant’s genitourinary system was positive for back pain, decreased stream,
frequent urination, infertility and polyuria. He noted that appellant demonstrated facet sacroiliac
pinpoint tenderness with the sciatic notch being tender. Dr. Pineiro diagnosed chronic facet
arthropathy of the sacroiliac bilaterally worse on the left.
On July 18, 2012 OWCP referred appellant for an impartial medical examination with
Dr. Kevin Lee, a Board-certified urologist. In a letter dated August 30, 2012, counsel informed
OWCP that appellant had appeared for his directed medical examination but that Dr. Lee did not
have the records needed from OWCP and thus sent appellant away without conducting an
examination.
In a report dated December 12, 2011, Dr. Dobkin stated that appellant experienced workrelated back injuries in 1998 and 2004. He stated that as a result of the May 6, 2004 injury
appellant had left leg numbness, bilateral calf pain and pain radiating into his groin bilaterally.
Dr. Dobkin noted that appellant lost the ability to have erections over time. On December 20,
2011 he examined appellant for a neurogenic bladder. Dr. Dobkin performed a Doppler study on
January 12, 2012 which was consistent with a vasculogenic erectile dysfunction. On January 23,
2012 he stated that it was possible that appellant’s low testosterone was secondary to his
medications of Tramadol and Lyrica. In a note dated May 20, 2012, Dr. Dobkin stated that he
was treating appellant for erectile dysfunction and neurogenic bladder from a workers’
compensation injury in 2004. On November 19, 2012 appellant underwent an MRI scan of his
lumbar spine which found that compared to appellant’s July 26, 2011 MRI scan his spondylotic
changes were still visible, that there was a slight S-shaped curvature of the lumbar spine and that
the degree of canal and foraminal stenosis was similar. The MRI scan revealed appellant’s L3-4
disc herniation.
After receiving the medical records and providing a physical examination in a report
dated September 14, 2012, Dr. Lee provided appellant’s history of work injury in 2004 and
described appellant’s gradual onset of erectile dysfunction. He performed a physical
examination and stated that innervation of the penis is from T10-L2 and the cranial nerves.
Dr. Lee noted that appellant’s original injury was L2-3 and L3-4 level. He stated, “I do not think
his problem is neurological. His problem is multifactorial and certainly his chronic back pain
would contribute to his ability to perform.” Dr. Lee requested the treatment records from
Dr. Dobkin prior to a final report. On December 13, 2012 he reviewed Dr. Dobkin’s notes and
stated that appellant’s back injury would not cause vasculogenic impotence, but that the chronic
use of pain medication could lower his testosterone level and the chronic pain could cause some
psychological problems with sex. Dr. Lee stated, “I think that he should have back surgery so he
can get off pain medication if possible and reevaluate at that time. Certainly his vasculogenic
problem is not going to go away.”
On January 4, 2013 OWCP requested a supplemental report from Dr. Lee clarifying
whether appellant’s sexual dysfunction was causally related to his accepted conditions or to the

3

medications authorized for these conditions. It further asked that Dr. Lee evaluate any workrelated sexual dysfunction using the A.M.A., Guides.5
Dr. Lee submitted a report dated January 18, 2013 and diagnosed impotence of organic
origin. He stated that appellant had vasculogenic erectile dysfunction with low testosterone
level. Dr. Lee stated that appellant’s pain medication may interfere with his condition, but that
his herniated discs were not contributing to his condition. He reviewed Table 13-15 of the
A.M.A., Guides6 and stated that appellant had one to two percent whole person impairment as a
result of dysfunction due to pain medication. Dr. Lee noted that, if appellant underwent back
surgery and pain medication was no longer required, then there was no impairment from his back
injury at all.
OWCP’s medical adviser reviewed appellant’s claim on March 14, 2013 and agreed that
appellant’s lumbar condition was not contributing to appellant’s erectile dysfunction. He stated,
“FECA does not provide a schedule award for chronic impairment or pain of the spine and does
not consider whole person impairment.”
OWCP accepted the additional condition of impotence of organic origin on
April 23, 2013.
By decision dated April 25, 2013, OWCP denied appellant’s claim for a schedule award
on the grounds that he had not established permanent impairment of a scheduled member due to
his accepted work injury. It noted that Dr. Lee opined that appellant’s impotence was due to an
organic origin as appellant’s pain medication contributed to his erectile dysfunction. OWCP
further stated that Dr. Lee opined that appellant’s accepted herniated discs were not directly
contributing to appellant’s erectile dysfunction. Dr. Lee found one to two percent impairment
due to pain medication. OWCP’s medical adviser found that Dr. Lee applied inappropriate
tables in reaching his impairment rating and that appellant did not have a permanent impairment
under the A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of FECA7 and its implementing regulations8 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
5

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
6

A.M.A., Guides, 338, Table 13-15.

7

5 U.S.C. §§ 8101-8193, 8107.

8

20 C.F.R. § 10.404.

4

tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.9
It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.10 OWCP
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.11
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).12 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
OWCP procedures provide a formula to measure the percentage of impairment of an
organ when the whole person impairment is provided. The whole person impairment of the
claimant, identified as A, is divided by B, the maximum impairment of the organ, which equals
X, the impairment rating, divided by 100. For organs such as the penis, which have more than
one physiologic function, the A.M.A, Guides provide whole person impairment levels for each
function. When calculating the impairment of these organs, OWCP’s medical adviser must
consider all functions as instructed in the A.M.A., Guides. The maximum whole person
impairment ascribed to the particular organ (B) is obtained by combining the maximum levels
for all functions using the Combined Values Chart in the current edition of the A.M.A., Guides.
The actual whole person impairment (A) is obtained by combining all functional impairments
found using the Combined Values Chart in the A.M.A., Guides.13
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.14 FECA identifies members such as the arm, leg,
hand, foot, thumb and finger, organs to include the eye and functions as loss of hearing and loss
of vision.15 Section 8107(c)(22) of FECA provides for the payment of compensation for
9

Supra note 2.

10

Tammy L. Meehan, 53 ECAB 229 (2001).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(b) (August 2002).
12

A.M.A., Guides, 494-531.

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700(4)(d)(2)(b)
(January 2010).
14

See Leroy M. Terska, 53 ECAB 247 (2001).

15

5 U.S.C. § 8107(c).

5

permanent loss of any other important external or internal organ of the body as determined by the
Secretary of Labor.16 The Secretary of Labor has made such a determination and pursuant to the
authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle,
ovary, uterus and tongue to the schedule.17
ANALYSIS
OWCP accepted that appellant sustained lumbar sprain, aggravation of a herniated disc at
L2-3 and L3-4 as well as impotence of organic origin.
Appellant requested a schedule award for his impotence. On remand from the Board,
OWCP referred appellant for an impartial medical examination with Dr. Lee who determined
that appellant’s impotence was due in part to his pain medications. Dr. Lee opined that appellant
had one to two percent impairment of the whole person due to neurogenic sexual dysfunction, a
class 1 impairment in accordance with Table 13-15 of the A.M.A., Guides. FECA does not
provide for impairment of the whole person.18 OWCP’s medical adviser noted this fact and
found that appellant was not entitled to a schedule award under the provisions discussed by
Dr. Lee. The sixth edition of the A.M.A., Guides notes that the penis has both sexual and urinary
functions and states that when evaluating penis impairment, an examiner must consider both
sexual and urinary function impairment.19 On remand, OWCP should secure a supplemental
report from Dr. Lee to determine appellant’s impairment to his penis for schedule award
purposes. Following this and such other development as deemed necessary, OWCP shall issue a
de novo decision.20
CONCLUSION
The Board finds that the case is not in posture for decision.

16

Id. at § 8122(c)(22)

17

20 C.F.R. § 10.404; Henry B. Ford, III, 52 ECAB 220 (2001).

18

D.P., Docket No. 11-369 (issued October 24, 2011); N.D., 59 ECAB 344 (2008).

19

A.M.A., Guides 143-144, Table 7-6.

20

See. D.P, supra note 18.

6

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 3, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

